           Case 2:19-cv-02087-APG-BNW Document 5 Filed 01/07/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BYRON WILLIAMS,                                         Case No.: 2:19-cv-02087-APG-BNW

 4          Plaintiff                                        Order Accepting Report and
                                                         Recommendation and Dismissing Case
 5 v.
                                                                        [ECF No. 4]
 6 DEPARTMENT OF HEALTH AND
   HUMAN SERVICES DIVISION OF
 7 PUBLIC AND BEHAVIOR HEALTH,

 8          Defendant

 9         On December 9, 2020, Magistrate Judge Weksler recommended that I dismiss this case

10 without prejudice because plaintiff Byron Williams did not file an amended complaint by the

11 given deadline. ECF No. 4. Williams did not object. Thus, I am not obligated to conduct a de

12 novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts

13 to “make a de novo determination of those portions of the report or specified proposed findings

14 to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)

15 (en banc) (“the district judge must review the magistrate judge’s findings and recommendations

16 de novo if objection is made, but not otherwise” (emphasis in original)).

17         I THEREFORE ORDER that Magistrate Judge Weksler’s report and recommendation

18 (ECF No. 4) is accepted. Plaintiff Byron Williams’ complaint (ECF No. 1-1) is dismissed

19 without prejudice. The clerk of court is instructed to close this case.

20         DATED this 6th day of January, 2021.

21

22
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
23
